Citation Nr: 0722831	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-28 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbosacral 
strain.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The veteran had active service from May 1983 to May 1985 and 
additional reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The veteran testified in a videoconference hearing before the 
undersigned veterans law judge in February 2006.


FINDINGS OF FACT

1.  A March 1998 rating decision denied the claim of service 
connection for a low back condition.  The veteran was 
notified of that determination and did not perfect an appeal 
of that decision.

2.  The evidence received since March 1998, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for lumbosacral strain and raises a 
reasonable probability of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision, in which the RO denied 
entitlement to service connection for lumbosacral strain, is 
final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1997).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for lumbosacral 
strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.
 

A.  Duty to Notify

In a December 2003 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran and specified what evidence VA would be responsible 
for obtaining and what evidence VA would assist the veteran 
in obtaining.  This letter also advised the veteran to submit 
any relevant medical records in her possession.  This notice 
complied with the timing requirements set forth in Pelegrini, 
as it was provided prior to the initial unfavorable rating 
decision.

The December 2003 VCAA notice letter  also advised the 
veteran that new and material evidence would be required to 
reopen the previously denied claim for service connection for 
chronic lower back spasms. This letter stated that "new" 
evidence is that which is submitted to VA for the first time 
and "material" evidence is that which relates to an 
unestablished fact necessary to substantiate the claim.  This 
letter also advised the veteran to submit evidence that a 
back condition existed from military service to the present 
time.  

While the December 2003 notice letter did not specifically 
inform the veteran of the evidence found lacking in the 
previous denial of service connection, an August 2005 
Supplemental Statement of the Case advised the veteran that 
the claim was previously denied because the evidence failed 
to show a chronic back condition related to a low back strain 
noted during service.  

The Board finds that the duty to notify has been satisfied in 
this case.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of 
this claim and to respond to VA notices.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).   



B. Duty to Assist

The RO made reasonable and appropriate attempts to assist the 
veteran with the development of this claim.  The relevant 
medical records, including service medical records and post-
service medical records, were obtained and associated with 
the claims file.  The veteran had a video hearing before the 
Board, during which she presented testimony and evidence in 
support of her appeal.  The Board finds that the duty to 
assist has been satisfied, and the Board may proceed to 
review the veteran's claim.

II.  Analysis of Claim

The RO previously denied the veteran's claim for service 
connection for a low back condition in a March 1998 rating 
decision. 

A March 1994 rating decision denied service connection for a 
low back condition.   The RO found that there was a lack of 
evidence of treatment for a low back condition between 
separation from service and the March 1994 rating decision.

In March 1994, the RO notified the veteran of the rating 
decision and of her appellate rights, but the veteran did not 
appeal the decision to the Board.  The decision is therefore 
final.  38 U.S.C.A. § 7105(c) (West 2002);  38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996). 

In deciding the claim, the RO considered service medical 
records and post-service medical records, dated from 1982 to 
1985.  

In September 1997, the RO received additional service medical 
records.  In a March 1998 rating decision, the RO again 
denied service connection for a low back condition.  The RO 
determined that the newly received medical records did not 
warrant a change in the prior rating decision.  The veteran 
did not appeal the March 1998 rating decision to the Board.  
The March 1998 rating decision is therefore final.  38 
U.S.C.A. § 7105(c) (West 2002);  38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997).
The veteran sought to reopen the claim for service connection 
or a low back condition by submitting a VA Form 21-4138 
(Statement in Support of a Claim) in November 2003.  

A claim that is the subject of a prior final denial may only 
be reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, related to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable probability of 
substantiating the claim.  38 C.F.R. § 3.156(a)(2006).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the March 1998 rating decision 
includes medical records dated from 1993 to 2003, lay 
statements, and a transcript of a Board videoconference 
hearing held in February 2006.

Private medical records dated in 1993 reflect complaints of 
low back pain.    Records indicate that the veteran continued 
to seek treatment on an outpatient basis. Outpatient 
treatment records dated in 1995 and 1996 reflect that the 
veteran continued to report low back pain.  A 1996 outpatient 
medical record contains findings of chronic low back pain by 
history.  Records dated in 1998 show that the veteran 
reported low back pain.  She indicated that it had been going 
on for many years and was worse after recently lifting heavy 
loads at work.      

Workers' compensation records dated in 2000 show that the 
veteran was treated for lumbar strain that reportedly 
occurred while lifting a  50-pound bag.  These records 
indicate that the veteran reported a history of back pain 
during military service.

The veteran testified at a videoconference hearing before the 
Board in February 2006.  She testified that she injured her 
back during service in March 1984 and was treated with bed 
rest and pain medication.  The veteran testified that she 
sought treatment after separation from service, as early as 
1989, and has had ongoing back pain since that time.  

While the veteran is not competent to offer an opinion 
regarding the medical etiology of a low back disability, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), the veteran as 
a layperson is competent to report what she experienced.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).

The Board finds that the evidence submitted since the prior 
final denial is new, as it was not previously submitted to 
agency decisionmakers and is neither cumulative nor 
redundant.  The Board also finds that this evidence is 
material, as it relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable probability of 
substantiating the claim.  This evidence reflects ongoing 
post-service treatment for low back pain between 1992 and 
2003.  Evidence of post-service treatment for a back injury 
was lacking at the time of the prior denials of the veteran's 
claim for service connection.  

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for lumbosacral strain.



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for lumbosacral strain is 
reopened.  To that extent only, the appeal is allowed.  

REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2006), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the following criteria 
are met: (1) The record does not include sufficient competent 
medical evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. § § 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and (4) The record indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease or another service-
connected disability.  

Additionally, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in a claim for service connection, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.

In this case, an examination is necessary to determine 
whether there is a causal relationship between the complaints 
of back pain in service and a current low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an orthopedic 
examination.  The RO should forward the 
veteran's claims file to the examiner for 
review in conjunction with the examination 
and ask the examiner to confirm in the 
examination report that such a review was 
conducted.  Following a thorough 
evaluation, during which all necessary 
tests are performed, the examiner should:

a) diagnose any disability of the low 
back;

b) opine whether any such disorder is at 
least as likely as not (50 percent or 
greater likelihood) related to the 
veteran's period of active service, 
including the documented in-service 
complaints of back pain.

2.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and her 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


